Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5-7, 9-11, 13, 16-18, 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wieweg et al. US 20150339376 in view of DeLorme et al. US 6,321,158 B1 (hereinafter 'DeLorme').

As to claim 1, Wieweg discloses a method comprising: 
receiving a plurality of messages from a plurality of platforms (fig. 5), wherein the plurality of messages are associated with errors (i.e. error [0226]) in a plurality of applications monitored by the plurality of platforms (i.e. monitored [0225]); 
determining content of a message in the plurality of messages using a language processing module executing on a processor (i.e. a natural language data analytics platform. ]0007]); 
determining a classification for the message using a machine learning (i.e machine learning [0007] model ([0011]); 

identifying at least one previous solution (nli solution [0205]) associated with the set of message candidates (data from previous operation [0220]); and 
generating a recommended solution for the message using the at least one previous solution ([0220]).

Wieweg does not explicitly teach comparing classifications of historical messages to the classification of the message; 
comparing content of the historical messages to the content of the message; and 
generating a set of message candidates based on comparing the classifications and comparing the content, wherein the set of message candidates includes previous errors. 

Ali teaches comparing classifications of historical messages to the classification of the message [0057]); 
comparing content of the historical messages to the content of the message [0057]); and 
generating a set of message candidates based on comparing the classifications and comparing the content, wherein the set of message candidates includes previous errors[0057]). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Wieweg by the teaching of Ali to include comparing classifications of historical messages to the classification of the message; 
comparing content of the historical messages to the content of the message; and 
generating a set of message candidates based on comparing the classifications and comparing the content, wherein the set of message candidates includes previous errors with the motivation to collecting statistics for a communication network which identifies integrity errors of the statistics collection system as taught by Ali ([0006]).





As to claim 2, Wieweg as modified teaches a method of claim 1, wherein 
a message in the plurality of messages indicates a real-time error that exists in an application monitored by a platform in the plurality of platforms and the recommended solution is a solution to the real-time error (Ali [0012]).

As to claim 3, Wieweg as modified teaches a method of claim 1, wherein the generating the recommended solution further comprises: 
determining, solution messages associated with the set of message candidates (Wieweg [0205]); and 
selecting at least one solution message from the solution messages as the recommended solution (Wieweg [0205]).

As to claim 4, Wieweg as modified teaches a method of claim 1, wherein 
the historical messages include an error message and a solution message (Ali [0057]).

As to claim 5, Wieweg as modified teaches a method of claim 1, wherein 
the recommended solution identifies at least a code snippet to be included in a code file associated with an application that caused a platform in the plurality of platforms to generate the message (Wieweg [0205]).

As to claim 6, Wieweg as modified teaches a method of claim 1, wherein 
a first message in the plurality of messages is in a first format and a second message in the plurality of messages is in a second format different from the first format (Ali [0072]).

As to claim 7, Wieweg as modified teaches a method of claim 1, wherein 
the recommended solution identifies a reason for an error in an application and a solution for rectifying the error (Ali [0057]).

As to claim 9, Wieweg as modified teaches a method of claim 1, wherein determining the classification for the message further comprises 
identifying metadata in the message that indicates a location of the message in a message chain associated with an error (Ali [0069]).

As to claims 9-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153